ORDER
Upon consideration of the Consent to Disbarment from the practice of law filed by William A. McConkey, in accordance with Maryland Rule BV 12d2, and the written recommendation of Bar Counsel, it is this 9th day of May, 1995.
ORDERED, by the Court of Appeals of Maryland, that William A. McConkey be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of William A. McConkey from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.